 


113 HR 4057 IH: Customs Plaza Construction Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4057 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize funding for construction of U.S. Customs and Border Protection customs plazas at land ports of entry, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Customs Plaza Construction Act of 2014. 
2.Authorization 
(a)In generalTo promote the facilitation of a functional and secure border, the Secretary of Homeland Security is authorized to construct facilities and buildings at land ports of entry. The Secretary shall collaborate with the appropriate crossing authority at such ports concerning such construction. 
(b)LocationFacilities and buildings constructed at land ports of entry pursuant to subsection (a) shall be located within the same local jurisdiction as an existing land port of entry. 
(c)PrioritizationPriority in the construction of facilities and buildings at land ports of entry pursuant to subsection (a) shall be given to land ports of entry that have the highest trade volume as measured by the value of shipments, including exports and imports, that pass through such ports. 
(d)FundingAmounts appropriated pursuant to the authorization of appropriations under subsection (e) to construct facilities and buildings at land ports of entry pursuant to subsection (a)— 
(1)may be obligated and expended only for such construction, including for pavement, inspection booths, offices, wiring, and communications infrastructure; and 
(2)may not be obligated or expended on utility construction or relocation of any such port. 
(e)Authorization of appropriationsTo carry out this Act there is authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary for each of fiscal years 2015 through 2021.  
 
